DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter (i.e. “new matter") which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The Applicant’s amendment of the new limitation “wherein the data storage pattern is provided between the first conductive pattern and the selector structure” is new matter that is not supported by the originally filed claims nor the specification, when considered in totality with the entirety of the limitations of claims 1 or 7.
The meaning of “on” must be consistent for all limitations herein; Merriam Webster defines it as (1a) “used as a function word to indicate position in contact with and supported by the top surface of [ // the book is lying on the table”, or (1b) “used as a function word to indicate position in or in contact with an outer surface // pain on the wall”, or (2a) “used as a function word to indicate a source or attachment or support // hang it on a nail”). The invention as shown in Fig. 5 does not involve “on” being on an outer surface, nor as a source or attachment in the way that an object hangs from a nail. Thus, the most reasonable interpretation is that of (1a). However, (1a) requires contact with, which generally is not required in patent applications. Thus, the Office must interpret “on” as “indicating position of element B being supported by the top surface of element A, with A and B being in direct contact or having an intervening layer C therebetween and supporting B.”
In general, the claimed elements may correspond with plural elements in Fig. 5. For example, the “selector structure” may be 169 or 69, and the “data storage structure” may be 151 or 51. Furthermore, due to whether the device is in the orientation of Fig. 5 or if it is rotated by 180 degrees, certain elements could be multiple elements (e.g. the first conductive pattern could be 145, 140a, 45, or 40a).
The new matter will be shown by discussing the two possible interpretations of elements - one based on Fig. 5 being rotated by 180 degrees, the other wherein Fig. 5 is not rotated by 180 degrees.

The claim requires “a data storage structure on the selector structure.” This may be met in two ways. The first is for the data storage structure to be 151 and for the selector structure to be 69. In this first interpretation, “on” means “higher in Fig. 5”. In that case, using this meaning of “on”, the following is the resultant element mapping:

a selector structure (69); and 
a data storage structure (151 on the selector structure, 

wherein the selector structure (69) includes a first selector electrode (60), a selector pattern (63) on the first selector electrode, and a second selector electrode (66) on the selector pattern,

wherein the data storage structure (151 first conductive pattern (140a data storage pattern (148a on the first conductive pattern, and a second conductive pattern (145 on the data storage pattern, 

wherein a width of at least a portion of the data storage pattern (148a 63), 
wherein at least one sidewall of the second conductive pattern (145 148a 
wherein a width of at least a portion of the second conductive pattern (145 63),
wherein a width of at least a portion of the first conductive pattern (140a 145 
wherein the data storage pattern (148a 140a 69).
However, the inconsistency becomes apparent, in that this new limitation is not met by the specification in Fig. 5, as 148 is not between 140a and 69.

As mentioned previously, the claim requires “a data storage structure on the selector structure.” This may be met in two ways. The first interpretation (see above) was found to not hold for all claimed limitations (as described above). The second interpretation is that Fig. 5 may be rotated by 180 degrees. Then, the data storage structure could be either 151 or 51, and the selector structure could be 169 or 69, and 151 would be on 169, and 51 would be on 69. In this second interpretation, “on” means “higher in a rotated version of Fig. 5; or lower in an unrotated version of Fig. 5”. In that case, using this meaning of “on”, the following is the resultant element mapping:

a selector structure (169 or 69); and 
a data storage structure (151 or 51) on the selector structure, 

wherein the selector structure (169 or 69) includes a first selector electrode (166 or 66), a selector pattern (163 or 63) on the first selector electrode, and a second selector electrode (160 or 60) on the selector pattern,

wherein the data storage structure (151 or 51) includes a first conductive pattern (145 or 45), a data storage pattern (148a or 48a) on the first conductive pattern, and a second conductive pattern (140a or 40a) on the data storage pattern, 

wherein a width of at least a portion of the data storage pattern (148a or 48a) is smaller than a width of the selector pattern (163 or 63), 
wherein at least one sidewall of the second conductive pattern (140a or 40a) is aligned with at least one sidewall of the data storage pattern (148a or 48a),
wherein a width of at least a portion of the second conductive pattern (140a or 40a) is smaller than a width of the selector pattern (163 or 63),
wherein a width of at least a portion of the first conductive pattern (145 or 45) is greater than a width of at least a portion of the second conductive pattern (140a or 40a), and
wherein the data storage pattern (148a or 48a) is provided between the first conductive pattern (145 or 45) and the selector structure (169 or 69).

The last limitation sets which of 148a, 48a, 145, 45, 169, and 69 must be equivalent to the claimed limitations, because: 148a is not between 145 and 169; 48a is not between 45 and 69. The only way that the last limitation can be true is for the data storage pattern to be 148a, for the first conductive pattern to be 45 and the selector structure to be 169.
However, this is not consistent with the limitation earlier wherein “the data storage structure includes a first conductive pattern, a data storage pattern on the first conductive pattern, and a second conductive pattern on the data storage pattern.” The specification makes clear there are two data storage patterns, 151 and 51, which are separate things. The only way to meet all claimed limitations would be for the storage pattern to be 148a and for the first conductive pattern to be 45, which are in two separate data storage patterns.

	Thus, the limitations of claim 1 are new matter. Claims 2-6 depend from claim 1 and inherit its deficiencies.
	Regarding claims 7-14, the reasoning outlined for claim 1 above pertains directly to claim 7. The only limitations that differentiate claim 7 over claim 1 do not influence that analysis. This is because there are three disclosed conductive lines (9, 75, and 175), and the selector structure and data storage structure are immediately between two lines  (e.g. 169 and 151 are directly between 175 and 75). The selector structure and the data storage structure are each also less-directly between the farthest lines (e.g. either 169 or 69 and either 151 or 51 are less-directly between 175 and 9). Thus, the following limitations do not change the analysis of claim 1:
a first conductive line (one of 9, 75, and 175); 
a second conductive line (one of 9, 75, and 175) disposed on the first conductive line; 
a selector structure (69 or 169) disposed between the first conductive line and the second conductive line; and 
a data storage structure (51 or 151) disposed between the first conductive line and the second conductive line. 

Claims 8-14 depend from claim 7 and inherit its deficiencies.

Allowable Subject Matter
Claim(s) 15-20 is/are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claim 15, including:
wherein a width of at least a portion of the lower data storage pattern is smaller than a width of the lower selector pattern, 
wherein at least one sidewall of the second lower conductive pattern is aligned with at least one sidewall of the lower data storage pattern,
wherein a width of at least a portion of the second lower conductive pattern is smaller than a width of the lower selector pattern, 
wherein a width of at least a portion of the first lower conductive pattern is greater than a width of at least a portion of the second lower conductive pattern; and
wherein the lower data storage pattern is provided between the first lower conductive pattern and the lower selector structure. 

The other allowed claims each depend from this claim, and each is allowable for the same reasons as the claim from which it depends.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment changed the scope of the claims and necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819